Section 3800 of the Code of 1923 is but a reproduction and codification of section 1 of the Act of 1915 (Acts 1915, p. 862), in so far as it re-establishes the county courts and says: *Page 96 
"The county courts, as they existed under the Code of 1907, are re-established in all counties of the state except in those counties which have a population of fifty thousand or more, according to the last preceding federal census,"
— and which necessarily meant the census of 1910. It must be observed that the act of 1915 was one of creation or re-establishment and not one of abolition or destruction and the county courts were re-established under the status existing when the act was passed and excepted only the counties of 50,000 inhabitants or over according to the census of 1910, and did not purport or attempt to deal with or exclude counties that might grow to 50,000 or more inhabitants under succeeding census enumerations. Section 3800 also excepts those counties where the county courts had been abolished subsequent to the act of 1915, but said provision nowhere attempts to abolish the county courts in counties which had less than 50,000 population in 1910, but which had over that number under the census of 1920.
We therefore hold that it was the purpose and intent of the lawmakers in the adoption of the Code of 1923 by section 3800 to retain the county courts re-established by the act of 1915 except when expressly abolished by laws subsequent to said Act of 1915. We judicially know that Tuscaloosa county had less, than 50,000 inhabitants under the census of 1910, and the county court was re-established by the Act of 1915, and it has not been abolished by any subsequent act, and was not therefore abolished by the Code of 1923.
The writ is denied.
SAYRE, GARDNER, and MILLER, JJ., concur.